on    3/17/2015          12:21   :19   PM


                                                                        OFFICE                  OF      STAN               STANART                                           FILED IN
                                                                      COUNTY            CLERK,            HARRIS              COUNTY,                  TEXAS          1st COURT OF APPEALS
                                                                                    CIVIL       COURTS               DEPARTMENT                                           HOUSTON, TEXAS
                                                                                                                                                                      3/17/2015 12:31:33 PM
March          17,      2015
                                                                                                                                                                      CHRISTOPHER A. PRINE
                                                                                                                                                                               Clerk
       Court         of Appeals
301      Fannin
Houston,             Texas         77002LETTER




                                                                                                         OF      ASSIGNMENT


Trial      Court          Docket         Number:         1029597
Trial      Court          Number:            Three     (3)


Style:
  THE          DISCOVERY                        GROUP,                                                         VS.         RICHARD                     KAMMEN,               INDIVIDUALLY                  AND

  D/B/A                                              CORPORATE                 HOUSING                                     DBA          RICHARD                   KAMMEN             & ASSOCIATES
 APPELLANT(S)                                                                                                              APPELLEE(S)


Judge: LINDA STOREY

  Appellant(s)                   Attorney:                                                                                Appellee(s)                 Attorney:
  Steven          D.      Poock,         N o. 00794473                                                                                    A.     Munzo,           N o. 24071782
 POBox984                                                                                                                 4950BissonnetStreet
                 Land,           Texas        77487                                                                       Bellaire,            Texas        77401
  Phone:             (281)       277-7678                                                                                 Phone:           (713)         523-0400
 Fax:          (281)         277-7679                                                                                     Fax:         (713)         523-0408
 E-Mail:               spook@juno.com                                                                                     E-Mail:              N/A




The                              Group,        Incorporated,           appellant,       filed       a Notice         of Appeal           on     March           16,   2015   from    the   Final                 that

was                      on      March       5, 2015.




The      Clerk’s           Record         is due      to your      office    on     or before                  4, 2015.




/S/Joshua              Alegria
               Alegria
Deputy          Clerk
P.O.      Box        1525
Houston,             TX        77251-1525
(713)       755-64211>.o.




                                                                                         1525   I                    TX   77251-1525       I     (713)     755-6421


                                                                                                                                                                                            1      1




                                                                                                                                                                                                                     1
                                                                                                                FILED
                                                                                                  3/16/20151:09:34PM
                                                                                                          Stan Stanart

                                                                                                               County


                                                1029597
THE DISCOVERY GROUP,                              §         IN THE COUNTY CIVIL
INCORPORATED d/b/a PREFERRED                      §
CORPORATE HOUSING                                 §
                                                  §         COURT AT LAW NO. THREE

RICHARD        KAMMEN,         INDIVIDUALLY       §
and dba RICHARD KAMMEN                            §         OF HARRIS COUNTY,TEXAS
  ASSOCIATES
                                       NOTICE OF APPEAL

    1.              The Discovery Group, Incorporated d/b/a Preferred Corporate Housing appeals
         the          .Iudgment” in the above-referencedcase signedby CountyCivil         at Law
         No. 3 on March 5, 2015.

   2. PlaintiffThe DiscoveryGroup,Incorporatedd/b/a PreferredCorporateHousingappeals
         the "0rder an Objections " signed by County Civil Court at Law No. 3 and dated March
         5, 2015.

   3. Plaintiff appeals to the First or            Court of Appeals.

                                                                   Submitted,




                                                      Steven D. Poock
                                                      P.O. Box 984
                                                      Sugar Land, TX 77487
                                                      Tel: (281) 277-7678
                                                      Fax: (281) 277-7679
                                                      State BarNo. 00794473
                                                      spoock@juno.comCOUNSEL
                                                                 FOR PLAINTIFF


                               CERTIFICATE OF SERVICE
     I herebycertifythat the foregoingNotice of Appealhas been forwardedto each attomey of
record in accordance with Texas Rule of Civil Procedure 21a, on the       day of March, 2015.




                                                                 StevenPoock




                                                                                                           2
                                                No.1029597
THE DISCOVERY GROUP,                               §            IN THE COUNTY CIVIL COURT
INCORPORATEDd/b/aPREFERRED                         §
                 HOUSING

vs.
RICHARD                                and d/b/a §
                                                   §            AT LAW NUMBER THREE (3)



RICHARD KAMMEN & ASSOCIATES                                     OF HARRIS COUNTY, TEXAS

                                        FINAL
                                            JUDGMENT
       BE IT REMEMBERED, on the                   day of                    2014, came on to be heard
                                                                        ,
Defendant’sFirstAmendedMotion for                 Judgmentin the above-styled and-numbered cause

    came the Defendant by and through his attorney of            and announced ready and came the

Plaintiff by and through its attorney of record, and announced ready. The Court            considering

the pleadings,           and arguments of counsel finds that there is no genuine issue as to any

         fact and the Defendant is entitled to judgment as a matter of law.

       It is therefore ORDERED, ADJUDGED and DECREED that the Defendant’ s First Amended

Motion for Summary Judgment be and the same is in all things granted.

       It is further ORDERED, ADJUDGED and DECREED that the                       THE DISCOVERY

GROUP, INCORPORATEDd/b/ a PREFERRED CORPORATEHOUSING take nothingby its suit

against Defendant RICHARDKAMMEN because the statute of limitations to said claimhas run and

that Defendant RICHARD KAMMEN recover his reasonable attorney’s fees in the amount of

$10,500.00for the prosecutionof this case through this summaryjudgment

                                                   ’|                                |llcostsincurred
                      .- ·         ·- ·-                    :       ·

herein together with interest on said judgment at the rate of     (5%) percent per annum from the

date hereof until paid, for all of which let execution issue.

                                                 · -




                                                                                                         3
        Allrelief not expresslygrantedherein is

                                 day




                                                   JUDGE
APPROVED
     TO
    AS FORM
         AND
           SUBSTANCE:
McCORMICK, LANZA & McNEEL, LLP




ANDREW P. McCORMICK
       BarNo. 13457100

LAURIE A. MUNOZ
State Bar No. 24071782

4950Bissonnet
           Street
Bellaire,Texas77401
       523-0400/(713)523-0408- Fax

ATTORNEYS
       FORDEFENDANTCERTIFICATE
                                                  OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing Final Judgment has
been served on Steven D. Poock, Attorney at Law, P. O. Box 984, Sugar Land, TX 77487, by
facsimile             day of
                                              ,



                                                   ANDREW P. McCORMICK

              of      this
       0 be


 the




                                                                        :                  .




                                                                                                 4
                                         Cause
THE DISCOVERY GROUP,                                §         IN THE COUNTY CIVILCOURT
INCORPORATEDd/b/a PREFERRED                         §
CORPORATEHOUSING                                    §
                                                    §         AT LAW NUMBER THREE (3)
vs.                                                 §

RICHARD                   individually and d/b/a   §
RICHARD                                                       OFHARRIS                TEXAS
                                     ORDERON OBJECTIONS

       After considering DefendantKammen’ objections to the P1aintiff’s Response to Def`endant’s

Amended Motion for                 Judgment, the              the          the affidavits, and other

evidence on file, the Court

                  S the            objectionand strikesthe documentsmarked Exhibits l-A, 1-B,1-C,

and l-D attachedto            s Response to Defendant’sAmended Motion for SummaryJudgment as

not being properly authenticatedand                 inadmissiblehearsay.

       SUSTAINS the                 objection and          the Section Nos.

contains in the            of Megan Margetusakis attached to Plaintiff"s Response to Defendant’s

Amended Motion for               Judgment.

       SIGNED on




                                                        JUDGEPRESIDING




                                                                                                       •




                                                                                                       5